DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grecia, US PG Pub 2010/0010906 A1 (hereafter “Grecia”), cited by applicant.

Regarding claim 1, Grecia discloses a method comprising: transmitting, from a site, to a browser and via a first application programming interface that defines a first protocol for communicating data between the browser and the site, a first payment request associated with a potential purchase by a user from the site (¶¶0015-0016, 0034-0039, and 0046-0052), wherein, in response to the first payment request and based on an identification of a payment service, the browser communicates via a second application programming interface that defines a second protocol for communicating data between the browser and the payment service (¶¶0046-0064), a second payment request to the payment service and wherein the browser receives from the payment service, via the second application programming interface, authorized payment information (¶¶0089-0091); and receiving, from the browser, at the site and via the first application programming interface, the authorized payment information (¶¶0089-0100).

Regarding claim 2, Grecia discloses the method of claim 1, wherein the first payment request comprises information about the potential purchase and a set of choices of payment methods supported by the site (¶¶0042-0043 and 0054-0058).

Regarding claim 3, Grecia discloses the method of claim 1, wherein the authorized payment information comprises authorized payment data that enables the site to process a payment (¶¶0089-0100).

Regarding claim 4, Grecia discloses the method of claim 1, wherein the authorized payment information comprises a confirmation that the payment service processed a payment (¶¶0089-0100).

Regarding claim 5, Grecia discloses the method of claim 1, wherein the first payment request further comprises a request for an address of a user (¶0057).

Regarding claim 6, Grecia discloses the method of claim 5, further comprising, based on the first payment request, receiving from the browser and through the first application programming interface, the address of the user at the site for use in delivering a product to the user (¶¶0031 and 0040).

Regarding claim 7, Grecia discloses the method of claim 1, wherein the browser coordinates use of the first application programming interface and the second application programming interface to obtain the authorized payment information that is communicated to the site (¶¶0046-0064 and 0089-0100).

Regarding claims 8-20, all of the limitations in claims 8-20 are closely parallel to the limitations of method claims 1-7, analyzed above, and are rejected on the same bases.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625